Sherwin, J.
The lease in question runs from D. «T.. Evans, and the notes were all drawn payable to him. After suit was brought by him, and after the case had been tried one or more times, Mariam Scott intervened, claiming to> be jointly interested in the leased property and in the notes, and this is conceded to be true. The contract providing for the payment of the rent of 1894 in material, labor, etc., was claimed to have been made with the intervener. It was also claimed that this contract with her was afterwards somewhat modified in favor of the plaintiff and the intervener, and was then ratified by the plaintiff. The agreement to accept the three cribs of corn in payment of the 1895 rent was claimed to have been made with the plaintiff, and afterwards ratified by the intervener. It is strenuously urged by the appellants that the verdict does not receive such support in the evidence as to exclude the thought that it must have been the result ©f passion or prejudice; and, further, that there is not sufficient evidence to sustain the claim that the agreement as to the 1894 rent was authorized or ratified by the plaintiff, or that the acceptance of the corn in payment of the 1895 rent was agreed to or ratified by the intervener. With these con*713tentions we are not able to agree. Nor is it necessary to set forth in detail the evidence pro and con on any branch of the-case. We have given the entire evidence careful attention, and are fully convinced that we should not disturb the judgment on the ground of its insufficiency on any issue presented for determination. It is in conflict on all material matters,, and we cannot say that the verdict is not the result of a candid, and fair exercise of duty on the part of the jury. McCormicks v. Fuller, 56 Iowa, 43; Phillips v. Phillips, 93 Iowa, 615; Bever v. Spangler, 103 Iowa, 576. There was-no error in permitting Hugh Hughes and R. H. Hughes to-testify as to conversations with the plaintiff and intervener. They were, in effect, joint plaintiffs having the same rights-under the same instruments. The objection that the alleged contract as to payment of the 1894 rent was too indefinite and uncertain to admit testimony concerning it is not well taken. Nor was there error in receiving the testimony of' Hugh Hughes as to estimating the amount of produce the intervener would need in payment of the 1894 rent, nor as to-the payment of the 1893 note. The question called for a fact, and not a conclusion; and, if his subsequent testimony-showed that his answer was in fact a conclusion or hearsay,, no motion to strike it was made. There was no error in rejecting the testimony as to other chattel mortgages; certainly none in view of the fact that they were satisfied of record before an answer could be elicited.
Complaint is made of several paragraphs of the court’s charge to the jury, but we think the court very properly instructed on the question of a change in the original contract. A change therein in the mode of payment was plead, and. there was evidence, as we have already said, to support it. The other objections are 'chiefly to particular language used by the court. We find nothing of a prejudicial character in the language criticised. Taken as an entirety, we think the-instructions were as favorable to the plaintiffs as they could *714rightfully ask, and gave the correct rules applicable to the issues and the evidence. The judgment is affirmed.